FILED
                            NOT FOR PUBLICATION                               JAN 29 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL S. HOFFMAN,                               No. 13-55264

               Plaintiff - Appellant,             D.C. No. 5:12-cv-01015-JST-DTB

 v.
                                                  MEMORANDUM*
AURORA BANK, FSB,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Michael S. Hoffman appeals pro se from the district court’s judgment

dismissing his diversity action alleging claims related to his mortgage. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s interpretation and application of its local rules. Delange v. Dutra

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Const. Co., Inc., 183 F.3d 916, 919 n.2 (9th Cir. 1999). We affirm.

       The district court did not abuse its discretion in discharging its order to show

cause in light of the fact that both parties did not appear at the scheduled motion to

dismiss hearing. See C.D. Cal. R. 7-14 (“Failure of any counsel to appear . . . may

be deemed consent to a ruling upon the motion adverse to that counsel’s

position.”). Moreover, the district court did not abuse its discretion in granting

defendant’s motion to dismiss without first holding a hearing. See Fed. R. Civ. P.

78(b) (“By rule or order, the court may provide for submitting and determining

motions on briefs, without oral hearings.”); C.D. Cal. R. 7-15 (“The Court may

dispense with oral argument on any motion except where an oral hearing is

required by statute . . . .”).

       We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

       Aurora Bank’s request to strike Exhibit F to Hoffman’s opening brief, set

forth in its answering brief, is denied as unnecessary.

       AFFIRMED.




                                           2                                    13-55264